       Case: 1:19-cv-01296-BYP Doc #: 4 Filed: 06/11/19 1 of 2. PageID #: 80




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 THE SCOTT FETZER COMPANY,                          )   CASE NO.: 1:19-cv-01296
                                                    )
                 Plaintiff,                         )   JUDGE: BENITA Y. PEARSON
                                                    )
 vs.                                                )   MAG. JUDGE KATHLEEN B. BURKE
                                                    )
 MARCUS QUINN, et al.,                              )   CONSENT MOTION FOR LEAVE TO
                                                    )   PLEAD
                 Defendants.                        )
                                                    )
                                                    )

        Pursuant to Civil Rule 6, Defendants Marcus Quinn, Nathan Ramker, and SunFlora, Inc.

(collectively, “Defendants”), through their undersigned counsel and with Plaintiff’s consent,

respectfully move this Court for an Order granting Defendants a leave to plead for a period of

fourteen (14) days, up to and including June 26, 2019, to answer and/or otherwise respond to

Plaintiff’s Complaint.

        Defendants timely removed the case on June 5, 2019, making their deadline to answer June

12, 2019. However, the undersigned counsel were retained by Defendants on approximately June

3, 2019. The undersigned requests an additional fourteen (14) days to investigate the claims and

to respond properly to the allegations in Plaintiff’s Complaint. This request is not made for the

purpose of delay, but rather in the interest of justice.

        Therefore, Defendants respectfully request, with Plaintiff’s consent, that this Court grant

them leave to plead, up to and including June 26, 2019, to respond to Plaintiff’s Complaint.
       Case: 1:19-cv-01296-BYP Doc #: 4 Filed: 06/11/19 2 of 2. PageID #: 81



                                                     Respectfully submitted,

                                                     STARK & KNOLL CO., L.P.A.

                                                     /s/ Kathleen Hahner

                                                     JOHN P. SUSANY #0039472
                                                     KATHLEEN A. HAHNER #0084113
                                                     3475 Ridgewood Road
                                                     Akron, Ohio 44333
                                                     (330) 376-3300 – Telephone
                                                     (330) 376-6237 – Facsimile
                                                     jsusany@stark-knoll.com
                                                     khahner@stark-knoll.com
                                                     Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I certify that on June 11, 2019, a true and correct copy of the foregoing was filed with the

Court used the CM/ECF system, which will send an electronic notice to all counsel of record.



                                                            /s/ Kathleen Hahner
                                                     ____________________________________
                                                     One of the Attorneys for Defendants
